Exhibit 10.5 SUBSCRIPTION AGREEMENT FOR AMERICAN OIL & GAS INC. COMMON STOCK ($.) Persons interested in purchasing common stock of American Oil & Gas Inc. must complete and return this Subscription Agreement along with their check, money order or bank draft payable to: American Oil & Gas Inc. ("the Issuer" and "the Company"). Subject only to acceptance hereof by the Issuer, in its discretion, the undersigned hereby subscribes for the number of common shares and at the aggregate subscription price set forth below. An accepted copy of this Agreement will be returned to the Subscriber as a receipt, and the physical stock certificate will be delivered to each Investor within thirty (30) days of the Close of this Offering. SECURITIES OFFERED - The Company is offering a total of 10,000,000 shares of its common stock (par value $.001 per share) at a price of $.005 per share.
